DETAILED ACTION
This action is responsive to claims filed 4 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-26 were pending in the previous Office action mailed 4 November 2020.
Claims 8-9, 18, 21-23 and 25-40 have been amended.
Claims 1-40 remain pending for examination.
In light of Applicant’s amendment of claim 8, the subject matter indicated as allowable in the previous Office action does not appear to be claimed. Thus, the Reasons for Indicating Allowable subject matter is rescinded. 

Response to Arguments
Applicant's arguments filed 4 February 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument on page 14 of Applicant’s Remarks that, in substance, in contrast to Quan et al. (US 2019/0349954) claims 1, 11, 20 and 21 recite multiple configured grants, Examiner respectfully disagrees.
multiple configured grants) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Here, the term “configured grant communication” is recited multiple times in claims 1, 11, 20 and 21, but the term “configured grant” without modifying the term “communication” does not appear in the claims at issue. Thus, claims 1, 11, 20 or 21 do not recite any “configured grants” per se, let alone multiple “configured grants.” Claims 10 and 26 recite the term “configured grant,” but claim 10 is directed to whether the claimed wireless base station can support and claim 26 is directed to configured grant Uplink Control Information, which is not a “configured grant” per se. Therefore, applicant’s argument are directed to a feature which is not claimed.
In response to Applicant’s argument on pages 14-15 of Applicant’s Remarks that, in substance, Quan provides no indication that the disclosed second buffer status report is second bit information specifying attributes of a second data payload to be communicated in a second configured grant communication from the user equipment to a wireless base station, Examiner respectfully disagrees.
Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
size of data payload, etc.) to which the user equipment plans to subsequently use the wireless link to convey the second configured grant communication to the wireless base station, frequency domain information specifying a degree to which the user equipment plans to use available channel bandwidth to convey the second configured grant communication to the wireless base station, or an amount of buffered data to be transmitted over a wireless communication link to the wireless base station. Specification page 3 lines 10-27.
As provided in the previous Office action, Quan discloses a first buffer status report used to indicate a data amount of service data of a first service group. Quan ¶ 123. Since terms are typically used in consistent ways throughout a reference, a second buffer status report would be understood by one having ordinary skill in the art as a buffer status report, like the first buffer status report, and, it too, would be used to indicate a data amount of service data of its associated service group, such as a second service group, that is buffered at the UE and ready to be transmitted. This is further evidenced by Quan explicitly describing the second buffer status report as used to indicate a data amount of service data of a second service group, which is different from the first service group. Quan ¶¶ 19-20. Therefore, a plain reading of the 
Therefore, Applicant’s arguments with respect to whether claims 1, 11, 20 and 21 are allowable over the cited prior art are not persuasive, and the rejection of those claims is maintained below.
Applicant does not specifically argue for the allowability for any of the claims depending on claims 1, 11, 20 or 21. Therefore, the rejection claims 2-7, 9-10, 12-19 and 22-26 are maintained below, except where adjustment of citation is necessitated by amendment.
Claim Objections
Claim 28 is objected to because of the following informalities:
Re Claim 28 – lines 2 and 4, “the first attributes” and “the second attributes” lack antecedent bases in claim 1 – “first attributes” is being interpreted to refer to “attributes of a first data payload” and “second attributes” is being interpreted to refer to “attributes of a second data payload” for the sake of compact prosecution.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-28, and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quan et al. (US 2019/0349954, previously cited, hereinafter Quan).

Re Claim 1, Quan discloses a method comprising: 
at user equipment in a wireless network environment (Fig. 1 illustrates and ¶ 102 describes a network system in which an embodiment of resource scheduling as described within Quan is described, wherein the network system includes a terminal device (UE) configured with corresponding uplink resources used by the UE to send uplink (UL) control information and uplink data):  
producing a first configured grant communication (Fig. 3 illustrates and ¶ 112 describes a resource scheduling method according to Embodiment 1; ¶ 121 describes a radio access network device (base station, BS) sending and the UE receiving a first UL resource – thus, the UE is configured to use the first UL resource; and ¶ 122 describes  step 306 (S306), where the UE determines (produces) first UL data based on the first UL resource and sending the first UL data to the BS using the first UL resource – thus, the UE produced the first UL data, which is within the scope of the claimed first configured grant communication) to include: i) first bit information specifying attributes (Fig. 3 illustrates and ¶ 123 further details S306 by describing the first UL data as including first buffer status report information used to indicate a data amount of service data of a first service group buffered by the UE; and Fig. 5 illustrates and ¶¶ 196-197 further describe S306 wherein the first UL resource may carry more information than just the first buffer status report information, including service data of the first service group – the first UL data includes the first buffer status report information indicating the data amount of service data being buffered by the UE and the first UL data includes the corresponding service data; thus, the first buffer status report information is within the scope of the claimed first bit information since it is included in the first UL data with the service data that the first buffer status report information corresponds to) in the first configured grant communication (Fig. 5 illustrates and ¶ 197 describes the first UL data including the first buffer status report information of the first service group and service data of the first service group), and ii) second bit information specifying attributes of a second data payload (Fig. 5 illustrates and ¶ 199 describes the first UL data further including second buffer status report information corresponding to a second service group along with the service data of the first service group) to be communicated in a second configured grant communication from the user equipment to a wireless base station (Fig. 5 illustrates and ¶ 199 describes the UE determining whether the UL resource is large enough to carry information other than the first buffer status report information, the service data of the first service group and the second buffer status report information – if not, then the second service data of the second service group will continued to be buffered by the UE; Fig. 3 illustrates and ¶ 213 describes the first UL data including the second buffer status report information but not service data of the second service group; and Fig. 3 illustrates and ¶¶ 224-229 describes the BS configuring the UE with second and third UL resources that the UE uses to subsequently transmit the second service data of the second service group – thus, the second buffer status report information specifies attributes of a second payload in the form of second service data that is to be subsequently transmitted); and 
communicating the first configured grant communication to the wireless base station (Fig. 3 illustrates and ¶¶ 122 and 124 describes the UE sending the first UL data on the first UL resource, and the BS receiving the first UL data by using the first UL resource).

Re Claim 2, Quan discloses the method as in claim 1 further comprising:  
communicating the first configured grant communication from the user equipment in a first timeslot to the wireless base station (Figs. 3 and 5 illustrate and ¶ 213 describes first UL data including second buffer status report information (along with first buffer status report information and service data of the first service group), then the BS configuring the UE with second UL resources for sending service data of the second service group); and 
communicating the second configured grant communication from the user equipment in a second timeslot to the wireless base station, the second timeslot delayed with respect to the first timeslot (Fig. 3 illustrates and ¶ 213 describes the UE subsequently sending the service data of the second service group according to the third UL resource configured by the BS – the time necessary for the UE to send the first UL data, the BS to receive the first UL data, the BS to determine the third UL resource according to the first UL data, the BS to send the third UL resource to the UE, the UE to receive the third UL resource, the UE to produce the second UL data according to the third UL resource, the UE to send the second UL data and the BS to receive the second UL data constitutes a delay between communicating the first UL data and the second UL data, and a timeslot (i.e., slot) is a fundamental time unit in LTE, and ¶ 111 describes the embodiments of Quan as pertaining to LTE systems; thus, it is inherent to the disclosure of Quant that the disclosed second UL data must be communicated in a timeslot after a timeslot used to communicate the first UL data wherein the timeslot for the second UL data is to some degree, however infinitesimally small, delayed after the timeslot for the first UL data).

Re Claim 3, Quan discloses the method as in claim 1, wherein the attributes as specified by the second bit information indicates planned usage of a wireless link over which the second configured grant communication is to be transmitted from the user equipment to the wireless base station (Fig. 3 illustrates and ¶ 197 describes the second buffer status report information as corresponding to the service data of the second service group – in view of ¶ 123 describing the first buffer status report information indicating the data amount of service data of the first service group that is buffered by the UE, ¶ 197 at least implies that the second buffer status report information indicates the data amount of service data of the second service group that is buffered by the UE that the UE requests to send to the BS in the second UL data; ¶¶ 211 and 213 describe the BS determining the third UL resource based on the first UL data including the second buffer status report information so that the service data for the second service group may be carried in the third UL resource).

Re Claim 4, Quan discloses the method as in claim 3, wherein the second bit information includes time domain information specifying a degree to which the user equipment plans to subsequently use the wireless link to convey the second configured grant communication to the wireless base station (Fig. 3 illustrates and ¶¶ 211 and 213 describe the BS determining the third UL resource according to the second buffer status report information included in the first UL data so that the service data of the second service group may be included in the third UL resource – since resources in LTE must be defined by at least frequency and time, the second buffer status report information must indicate some degree of time domain resources requested to be used to transmit the service data of the second service group).  

Re Claim 5, Quan discloses the method as in claim 1, wherein the second bit information includes frequency domain information specifying a degree to which the user equipment plans to use available channel bandwidth to convey the second configured grant communication to the wireless base station (Fig. 3 illustrates and ¶¶ 211 and 213 describe the BS determining the third UL resource according to the second buffer status report information included in the first UL data so that the service data of the second service group may be included in the third UL resource – since resources in LTE must be defined by at least frequency and time, the second buffer status report information must indicate some degree of frequency domain resources requested to be used to transmit the service data of the second service group).  

Re Claim 6, Quan discloses the method as in claim 1, wherein the second bit information indicates communication transmission parameter settings associated with communicating the second configured grant communication to the wireless base station (Fig 3 illustrates and ¶¶ 211 and 213 describe the BS determining the third UL resource according to the second buffer status report information included in the first UL data so that the service data of the second service group may be included in the third UL resource – thus, the second buffer status report information functions as a resource request for the second UL data, thereby indicating the amount of resources required to transmit the service data of the second service group, and the amount of data being within the scope of the transmission parameter settings associated with communicating the service data of the second service group in the second UL data using the third UL resources).  

Re Claim 7, Quan discloses the method as in claim 1 further comprising: 
at the user equipment, receiving resource allocation information from the wireless base station (Fig. 3 illustrates and ¶ 113 describes steps S300 wherein the BS determines UL resources for the UE and sends the UL resource information to the UE including service group configuration information, and the UE receives the UL resources from the BS), the resource allocation information including multiple identifier values selectable by the user equipment to generate configured grant communications (Fig. 3 illustrates and ¶ 113 describes the BS sending the service group configuration information to the UE; ¶ 138 describes the service group configuration information as including service group information and service type information; ¶ 139 describes service group information as including identity information used to indicate a service group; ¶ 140 describes the service type information including service type identity information used to indicate a service type such as service type name, service type identity, QCI corresponding to service type, logical channel identity or priority corresponding to service type and a radio bearer identity corresponding to service type; and ¶ 155 describes the UE determining at least one service group corresponding to at least one service type according to the received service group configuration information – thus, the UE selects a service group from a plurality of configured service groups for an uplink request and uplink data transmission (in the same transmission as illustrated in Fig. 3 and 5) according to the configuration information received from the BS, wherein the configuration information includes multiple identifier values; and ¶¶ 157-158 describes the UE selecting the service group according to attribute or priority of the service groups as provided in the configuration information).

Re Claim 8, Quan discloses the method as in claim 7, wherein the first bit information includes a first identifier value (¶ 199 describes the first UL data including the 1st BSR for the 1st service group, service data for the 1st service group, the 2nd BSR for the 2nd service group, service data for the 2nd service group, and a 3rd BSR for a 3rd service group – either the 1st BSR or the 2nd BSR are within the scope of the first bit information; ¶ 200 describes adding identity information to indicate a service group corresponding to the UL data not belonging to the 1st service group being included – either the lack of identity information for the 1st BSR (i.e., a NULL value) or the explicitly included identity information for the 2nd BSR are within the scope of the first identifier value) and wherein the second bit information includes a second identifier value (¶ 199 – either the 2nd BSR or the 3rd BSR are within the scope of the second bit information; and ¶ 200 describes including identity information with UL data not belonging to the 1st service group in the 1st UL data – both the 2nd BSR and 3rd BSR, as described in ¶ 199, include identity information, which are within the scope of the second identifier value), each of first identifier value and the second identifier value being selected from the multiple identifier values as specified by the resource allocation information (¶¶ 113, 138-139, 155 and 157-158, as described above, disclose the UE selecting the service groups according to attribute or priority of service groups according to the service configuration information provided to it by the BS, which includes multiple identifiers for the multiple service groups); and 
wherein the attributes of the first data payload include the first identifier value (¶ 200 describes an identifier as explicitly identifying the associated service group of its associated UL data – an attribute of service data is the service data’s service group identity for either the 1st service group, 2nd service group or any other service groups); and 
(Ibid.).

Re Claim 9, Quan discloses the method as in claim 1, wherein the attributes as specified by the first bit information includes a first identifier value selected by the user equipment to communicate the first configured grant communication including the first data payload over a shared wireless communication link (Fig. 3 illustrates and ¶ 113 describes the BS sending the service group configuration information to the UE; ¶ 138 describes the service group configuration information as including service group information and service type information; ¶ 139 describes service group information as including identity information used to indicate a service group; ¶ 140 describes the service type information including service type identity information used to indicate a service type such as service type name or service type identity; and ¶ 155 describes the UE determining at least one service group corresponding to at least one service type according to the received service group configuration information – thus, the UE selects a service group from a plurality of configured service groups for an uplink request and uplink data transmission (in the same transmission as illustrated in Fig. 3 and 5) according to the configuration information received from the BS, wherein the configuration information includes multiple identifier values; ¶¶ 157-158 describes the UE selecting the service group according to attribute or priority of the service groups as provided in the configuration information; ¶ 200 describes the UE including the identity information (service group or service type identity) in the uplink data; and ¶ 163 describes the UE using carrier aggregation so that simultaneous PUCCH and PUSCH transmissions are performed); and 
wherein the attributes as specified by the second bit information includes a second identifier value selected by the user equipment to communicate the second configured grant communication including the second data payload over the shared wireless communication link (Ibid.).  

Re Claims 11-20, though of varying scope, the limitations of claims 11-20 are substantially similar or identical to those of claims 1-9, and are rejected under the same reasoning.

Re Claim 21, Quan discloses a method comprising: 
receiving a pool of multiple identifier values from a wireless base station (Fig. 3 illustrates and ¶ 113 describes step S300 wherein a BS determines UL resources for a UE and sends the UL resource information to the UE including service group configuration information, and the UE receives the UL resources from the BS; ¶ 138 describes the service group configuration information as including service group information and service type information; ¶ 139 describes service group information as including identity information used to indicate a service group; ¶ 140 describes the service type information including service type identity information used to indicate a service type such as service type name, service type identity, QCI corresponding to service type, logical channel identity or priority corresponding to service type and a radio bearer identity corresponding to service type);
selecting a set of multiple identifier values from the pool (¶ 155 describes the UE determining at least one service group corresponding to at least one service type according to the received service group configuration information – thus, the UE selects a service group from a plurality of configured service groups for an uplink request and uplink data transmission (in the same transmission as illustrated in Fig. 3 and 5) according to the configuration information received from the BS, wherein the configuration information includes multiple identifier values; and ¶¶ 157-158 describes the UE selecting the service group according to attribute or priority of the service groups as provided in the configuration information); 
assigning each of the multiple identifier values in the set to a respective configured grant communication (¶¶ 157-158 describes the UE performing grouped service scheduling based on an attribute; and Figs. 3 and 5 illustrate and ¶¶ 199-200 describes the UE including a first buffer status report for a first service group, service data of the first service group and a second buffer status report of a second service group, as well as service identity information, since the UL data would include does not entirely belong to the first service group) of multiple configured grant communications (¶ 155 describes the UE selecting service groups corresponding to service types according to the received service group configuration information) to be communicated to the wireless base station (Fig. 3 illustrates and ¶ 122 describes step S306 wherein the UE sends the UL data to the BS); and  
(Figs. 3 and 5 illustrate and ¶¶ 122 and 200 describe the UE sending the UL data to the BS including UL data for service groups not just belonging to the first service group, and needing to include service identification information) from user equipment (Fig. 3 illustrates and ¶ 122 describes the UE sending the UL data to the BS) selecting the multiple identifier values (Fig. 5 illustrates and ¶¶ 155 and 200 describes the UE selecting the service group identifiers for UL data, wherein a portion of the UL data does not belong to the first service group) to the wireless base station (Fig. 3 illustrates and ¶ 122 describes the UE sending the UL data; and ¶124 describe the BS receiving the UL data).  

Re Claim 22, Quan discloses the method as in claim 21, wherein the communication is a first configured grant communication (Figs. 3 and 5 illustrate and ¶¶ 196 describea the UE determining the UL data based on the UL resource; and ¶ 122 describes the UL data as a first UL data) communicated from the user equipment to the wireless base station (Fig. 3 illustrates and ¶ 122 describes the UE sending the first UL data to the BS; and ¶ 124 describes the BS receiving the first UL data), the first configured grant communication including a first data payload generated by the user equipment (Figs. 3 and 5 illustrate and ¶¶ 122-123 and 196-199 describe the UL data including the first buffer status report for the first service group and, additionally, as the UL resources allows, service data for the first service group and the buffer status report for the second service data), the first configured grant communication assigned a first identifier value of the multiple identifier values in the set (¶ 200 describes the UL data including service group identifiers since the UL data includes UL data not belonging to the first service group, i.e., the second buffer status report for the second service group).  

Re Claim 23, Quan discloses the method as in claim 22, wherein the set of multiple identifier values include the first identifier value and a second identifier value (Fig. 5 illustrates and ¶ 200 describes the UL data including service group identifiers since some of the UL data does not belong to the first service group), the method further comprising: communicating a second configured grant communication to the wireless base station (Figs. 3 and 5 illustrate and ¶ 225, 227-229 describe the UE determining second UL data to send to the BS as indicated by  second UL scheduling information received by the UE from the BS, wherein the second UL data may include service data for the first service group and a plurality of service data for a corresponding plurality of other service groups using the same methods and manners as used in step S306), the second configured grant communication including the second identifier value and a second data payload generated by the user equipment (Figs. 3 and 5 illustrate and ¶ 229 describe the second UL data being sent in the same manner as the first UL data was sent as described in associated with step S306; ¶ 199-200 describe the UL data as including buffer status reports and service data for different service groups, and including service group identifiers when the UL data does not belong to the same service group).  

Re Claim 24, Quan discloses the method as in claim 22, wherein the first configured grant communication and the second configured grant communication are transmitted during (Fig. 3 illustrates and ¶¶ 122 and 225 describe steps S306 and S310 as separate steps occurring at different times).  

Re Claim 25, Quan discloses the method as in claim 21, wherein the set of multiple identifier values are HARQ (Hybrid Automatic Repeat Request) identifier values (Fig. 3 illustrates and ¶ 184 and 188 describe the UL scheduling information as including a HARQ process number) corresponding to PUSCH (Physical Uplink Shared Channel) transmissions in subsequent slots (Fig. 3 illustrates and ¶¶ 162-163 describes UL data being transmitted on PUSCH).

Re Claim 26, Quan discloses the method as in claim 21, wherein the set of multiple identifier values are supplemental data for selective inclusion in configured grant Uplink Control Information (UCI) of a first uplink configured grant communication (Figs. 3 and 5 illustrate and ¶¶ 197-199 describe the UE optionally including the UL data additional to the first buffer status report information for the first service group – since the BS uses the buffer status reports to determine the UL resources to schedule for the UE, these buffer status reports serve as UCI of the various UL data transmissions).

Re Claim 27, Quan discloses the method as in claim 1 further comprising: 
selecting the first attributes of the first data payload based on communications -received from the wireless base station (Fig. 3 illustrates and ¶ 113 describes the UE receiving service group information and service type information from the BS; ¶¶ 157-158 describe the UE determining the first service group based on the service group information and the service type information received); and 
selecting the second attributes of the second data payload based on the communications received from the wireless base station (Ibid. and ¶ 166 describes the UE determining the priorities of the service groups from the service group information, as in the priorities of the first and third service groups).  

Re Claim 28, Quan discloses the method as in claim 1 further comprising: 
selecting the first attributes to include a first process identifier value received from the wireless base station (¶¶ 199-200 describe 1st UL data including 1st and 2nd BSRs, wherein UL data not associated with the 1st service group have an identifier explicitly included with them – either the 1st BSR’s lack of an identifier or the 2nd BSR’s explicit identifier as received from service group information received from the BS, as described at ¶¶ 113 and 157-158, are within the scope of the first process identifier value selected as a first attribute); and 
selecting the second attributes to include a second process identifier value received from the wireless base station (¶¶ 199-200 describe 1st UL data including 2nd and 3rd BSRs along with associated service group identifiers; ¶¶ 113-157-158 describe the identifiers as included in service group information from the BS and selected by the UE – either identifier is within the scope of the second process identifier).
Re Claim 29, Quan discloses the method as in claim 1, wherein the first bit information includes a first process identifier value (¶¶ 199-200 describe 1st UL data including 1st and 2nd BSRs, wherein UL data not associated with the 1st service group have an identifier explicitly included with them – either the 1st BSR’s lack of an identifier or the 2nd BSR’s explicit identifier are within the scope of the first process identifier value) and wherein the second bit information includes a second process identifier value (¶¶ 199-200 describe 1st UL data including 2nd and 3rd BSRs, wherein UL data not associated with the 1st service group have an identifier explicitly included with them – either the 2nd BSR’s explicit identifier or the 3rd BSR’s explicit identifier are within the scope of the second process identifier value).

Re Claim 31, Quan discloses the method as in claim 1 further comprising: 
at the user equipment: 
producing the second configured grant communication to include the second bit information (Fig. 3 illustrates and ¶¶ 225, 227 and 229 describe the UE receiving UL scheduling information and sending 2nd UL data to the BS including the 2nd BSR and 2nd service data in a manner consistent with S306 for producing and transmitting the 1st UL data as described above); and 
communicating the second configured grant communication to the wireless base station (Ibid.).  

Re Claim 32, Quan discloses the method as in claim 31, wherein the first bit information is a first identifier value received from the wireless base station (Fig. 3 illustrates and ¶ 113 describes the BS sending the service group configuration information to the UE; ¶ 138 describes the service group configuration information as including service group information and service type information; ¶ 139 describes service group information as including identity information used to indicate a service group; ¶ 140 describes the service type information including service type identity information used to indicate a service type such as service type name, service type identity, QCI corresponding to service type, logical channel identity or priority corresponding to service type and a radio bearer identity corresponding to service type; and ¶ 155 describes the UE determining at least one service group corresponding to at least one service type according to the received service group configuration information – thus, the UE selects a service group from a plurality of configured service groups for an uplink request and uplink data transmission (in the same transmission as illustrated in Fig. 3 and 5) according to the configuration information received from the BS, wherein the configuration information includes multiple identifier values; and ¶¶ 157-158 describes the UE selecting the service group according to attribute or priority of the service groups as provided in the configuration information); and 
wherein the second bit information is a second identifier value received from the wireless base station (Ibid.).  

Re Claim 33, Quan discloses the method as in claim 32 further comprising: 
communicating the first configured grant communication from the user equipment to the wireless base station in a first time slot (Fig. 3 illustrates and ¶ 213 describes the UE subsequently sending the service data of the second service group according to the third UL resource configured by the BS – the time necessary for the UE to send the first UL data, the BS to receive the first UL data, the BS to determine the third UL resource according to the first UL data, the BS to send the third UL resource to the UE, the UE to receive the third UL resource, the UE to produce the second UL data according to the third UL resource, the UE to send the second UL data and the BS to receive the second UL data constitutes a delay between communicating the first UL data and the second UL data, and a timeslot (i.e., slot) is a fundamental time unit in LTE, and ¶ 111 describes the embodiments of Quan as pertaining to LTE systems; thus, it is inherent to the disclosure of Quant that the disclosed second UL data must be communicated in a timeslot after a timeslot used to communicate the first UL data wherein the timeslot for the second UL data is to some degree, however infinitesimally small, delayed after the timeslot for the first UL data); and 
communicating the second configured grant communication from the user equipment to the wireless base station in a second time slot, the second time slot occurring after the first time slot (Ibid.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 29 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Quan as applied to claim 1 above, and further in view of Park et al. (US 10,701,677, previously cited, hereinafter Park).
Re Claim 10, Quan discloses the method as in claim 1.
Quan may not explicitly disclose wherein the wireless base station is operable to support configured grants and dynamic grants in an unlicensed radio band over which the user equipment communicates the first configured grant communication in an uplink direction to the wireless base station.
Park discloses wherein the wireless base station is operable to support configured grants and dynamic grants in an unlicensed radio band over which the user equipment communicates the first configured grant communication in an uplink direction to the wireless base station (Figs. 5 and 7 illustrate and Col. 14 Lines 16-31, Col. 15 Lines 36-55 and Col. 17 Lines 7-22 describe the use of pre-configured (by a RRC message) and dynamic grants in an unlicensed radio band).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Park to modify Quan in order to use configured and dynamic uplink grants in unlicensed radio bands. One would have been motivated to do this, because this may help relieve problems with delay increase and signaling load increase due to Listen-Before-Talk failure in unlicensed bands (Park Col. 3 Lines 56-60).

Re Claim 29, Quan discloses the method as in claim 1
Quan may not explicitly disclose wherein the first bit information includes a first process identifier value and wherein the second bit information includes a second process identifier value.
However, in analogous art, Park discloses wherein the first bit information includes a first process identifier value and wherein the second bit information includes a second process identifier value (Fig. 8 illustrates and Col. 22 Line 64 – Col. 23. Line 30 describe the UE transmitting a SPS Confirmation MAC CE to a BS, and determining a HARQ process ID to be used in an SPS resource based on an existing SPS setting received from a base station; and Col. 23 Lines 39-48 describe the BS including the identifier or expression format in a general dynamic UL grant signal, and the UE identifying the UL grant signal provides for a different SPS setting based on the identifier (HARQ process ID)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Park to modify Quan in order to include the HARQ process ID. One would have been motivated to do this, because such identification may aid efficient granting and use of UL resources (Park Col. 23 Lines 28-48).

Re Claim 34, Quan discloses the method as in claim 1.
Quan may not explicitly disclose wherein the second bit information in the first configured grant communication includes a process identifier value selected by the user equipment for inclusion in the second configured grant communication.
However, in analogous art, Park discloses wherein the second bit information in the first configured grant communication includes a process identifier value selected by the user equipment for inclusion in the second configured grant communication (Fig. 8 illustrates and Col. 22 Line 64 – Col. 23. Line 30 describe the UE transmitting a SPS Confirmation MAC CE to a BS, and determining a HARQ process ID to be used in an SPS resource based on an existing SPS setting received from a base station; and Col. 23 Lines 39-48 describe the BS including the identifier or expression format in a general dynamic UL grant signal, and the UE identifying the UL grant signal provides for a different SPS setting based on the identifier (HARQ process ID)).  
Park to modify Quan in order to include the HARQ process ID as the identifier included in Quan's first configured grant communication to the base station. One would have been motivated to do this, because such identification may aid efficient granting and use of UL resources (Park Col. 23 Lines 28-48).

Re Claim 35, Quan discloses the method as in claim 1.
Quan may not explicitly disclose the method further comprising: 
tagging the second data payload in the second configured grant communication with a process identifier value.  
However, in analogous art, Park discloses: 
tagging the second data payload in the second configured grant communication with a process identifier value (Fig. 8 illustrates and Col. 22 Line 64 – Col. 23. Line 30 describe the UE transmitting a SPS Confirmation MAC CE to a BS, and determining a HARQ process ID to be used in an SPS resource based on an existing SPS setting received from a base station; and Col. 23 Lines 39-48 describe the BS including the identifier or expression format in a general dynamic UL grant signal, and the UE identifying the UL grant signal provides for a different SPS setting based on the identifier (HARQ process ID)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Park to modify Quan in order to include the HARQ process ID as the identifier included in Quan's 2nd BSR in the 1st UL data to the base station. One Park Col. 23 Lines 28-48).

Re Claim 36, Quan-Park disclose the method as in claim 35.
Quan may not explicitly disclose wherein the process identifier value indicates a respective process chosen by the user equipment to generate the second configured grant communication.
However, in analogous art, Park discloses wherein the process identifier value indicates a respective process chosen by the user equipment to generate the second configured grant communication (Fig. 8 illustrates and Col. 22 Line 64 – Col. 23. Line 30 describe the UE transmitting a SPS Confirmation MAC CE to a BS, and determining a HARQ process ID to be used in an SPS resource based on an existing SPS setting received from a base station; and Col. 23 Lines 39-48 describe the BS including the identifier or expression format in a general dynamic UL grant signal, and the UE identifying the UL grant signal provides for a different SPS setting based on the identifier (HARQ process ID)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Park to modify Quan in order to include the HARQ process ID as the identifier included in Quan's 2nd BSR in the 1st UL data to the base station. One would have been motivated to do this, because such identification may aid efficient granting and use of UL resources (Park Col. 23 Lines 28-48).

Re Claim 37, Quan discloses the method as in claim 1 further comprising: 
(Fig. 3 illustrates and ¶ 213 describes the UE subsequently sending the service data of the second service group according to the third UL resource configured by the BS – the time necessary for the UE to send the first UL data, the BS to receive the first UL data, the BS to determine the third UL resource according to the first UL data, the BS to send the third UL resource to the UE, the UE to receive the third UL resource, the UE to produce the second UL data according to the third UL resource, the UE to send the second UL data and the BS to receive the second UL data constitutes a delay between communicating the first UL data and the second UL data, and a timeslot (i.e., slot) is a fundamental time unit in LTE, and ¶ 111 describes the embodiments of Quan as pertaining to LTE systems; thus, it is inherent to the disclosure of Quant that the disclosed second UL data must be communicated in a timeslot after a timeslot used to communicate the first UL data wherein the timeslot for the second UL data is to some degree, however infinitesimally small, delayed after the timeslot for the first UL data).  
Quan may not explicitly disclose:
via implementation of a listen before talk protocol at the user equipment, acquiring permission to communicate over a wireless communication link from the user equipment to the wireless base station.
However, in analogous art, Park discloses:
(Fig. 8 illustrates and Col. 22 Line 43-63 describes the UE applying activation/release from SPS resources in a LBT protocol).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Park to modify Quan in order to utilize a listen-before-talk (LBT) protocol. One would have been motivated to do this, because this combination of processes may allow the UE to communicate more efficiently (Park Col. 23 Lines 28-48).

Re Claim 38, Quan discloses the method as in claim 1.
Quan may not explicitly disclose wherein the first bit information includes a first HARQ (Hybrid Automatic Repeat Request) identifier value; and 
wherein the second bit information includes a second HARQ (Hybrid Automatic Repeat Request) identifier value.  
However, in analogous art, Park discloses wherein the first bit information includes a first HARQ (Hybrid Automatic Repeat Request) identifier value (Fig. 8 illustrates and Col. 22 Line 64 – Col. 23. Line 30 describe the UE transmitting a SPS Confirmation MAC CE to a BS, and determining a HARQ process ID to be used in an SPS resource based on an existing SPS setting received from a base station; and Col. 23 Lines 39-48 describe the BS including the identifier or expression format in a general dynamic UL grant signal, and the UE identifying the UL grant signal provides for a different SPS setting based on the identifier (HARQ process ID)); and 
(Ibid.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Park to modify Quan in order to include the HARQ process ID as the identifier included in Quan's first configured grant communication to the base station. One would have been motivated to do this, because such identification may aid efficient granting and use of UL resources (Park Col. 23 Lines 28-48).

Re Claim 39, Quan discloses the method as in claim 1.
Quan may not explicitly disclose wherein the second bit information indicates a process identifier value assigned for use by the user equipment to communicate with the wireless base station.  
However, in analogous art, Park discloses wherein the second bit information indicates a process identifier value assigned for use by the user equipment to communicate with the wireless base station (Fig. 8 illustrates and Col. 22 Line 64 – Col. 23. Line 30 describe the UE transmitting a SPS Confirmation MAC CE to a BS, and determining a HARQ process ID to be used in an SPS resource based on an existing SPS setting received from a base station; and Col. 23 Lines 39-48 describe the BS including the identifier or expression format in a general dynamic UL grant signal, and the UE identifying the UL grant signal provides for a different SPS setting based on the identifier (HARQ process ID)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Park to modify Quan in order to include the HARQ nd BSR in the 1st UL data to the base station. One would have been motivated to do this, because such identification may aid efficient granting and use of UL resources (Park Col. 23 Lines 28-48).

Re Claim 40, Quan discloses the method as in claim 1.
Quan may not explicitly disclose wherein the second bit information indicates a process identifier value allocated for use by the user equipment to tag the second data payload in the second configured grant communication.
However, in analogous art, Park discloses wherein the second bit information indicates a process identifier value allocated for use by the user equipment to tag the second data payload in the second configured grant communication (Fig. 8 illustrates and Col. 22 Line 64 – Col. 23. Line 30 describe the UE transmitting a SPS Confirmation MAC CE to a BS, and determining a HARQ process ID to be used in an SPS resource based on an existing SPS setting received from a base station; and Col. 23 Lines 39-48 describe the BS including the identifier or expression format in a general dynamic UL grant signal, and the UE identifying the UL grant signal provides for a different SPS setting based on the identifier (HARQ process ID)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Park to modify Quan in order to include the HARQ process ID as the identifier included in Quan's 2nd BSR in the 1st UL data to the base station. One would have been motivated to do this, because such identification may aid efficient granting and use of UL resources (Park Col. 23 Lines 28-48).
	
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Quan as applied to claim 1 above, and further in view of Koorapaty et al. (US 2019/0150196, hereinafter Koorapaty).
Re Claim 30, Quan discloses the method as in claim 1.
Quan may not explicitly disclose wherein the second bit information is a tag assigned to the second data payload.
However, in analogous art, Koorapaty disclose wherein a second bit information is a tag assigned to the second data payload (Fig. 9 illustrates and ¶¶ 135-136 describe a UE receiving UL grants in DL subframes and the UE transmitting UL transmissions in UL subframes as granted by the UL grants; and ¶ 137 describes tags H0, H1… and N0, N1 as indicating a HARQ process and new data/retransmission).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Koorapaty to modify Quan in order to implement the second bit information as a tag indicating HARQ process or new data for buffered data that is ready to be transmitted in a subsequent granted UL transmission. One would have been motivated to do this, because such information is useful to a base station to determine whether parameters, like a contention window, need to be adjusted to improve communication, and to act according to the information indicated in received granted UL transmissions in the form of tags (Koorapaty ¶ 143).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Thomas R Cairns/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468